Citation Nr: 1048107	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-21 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to October 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2007 rating decision in which the RO denied the 
Veteran's claim for TDIU.  In February 2007, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in May 2007, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
June 2007.

In December 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2010).

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2010).

The central inquiry is "whether [a] veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to a veteran's education, 
special training, and previous work experience, but not to his or 
her age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that the Veteran has been awarded service 
connection for chronic renal insufficiency with hypertension 
(currently rated as 60 percent disabling); total right knee 
replacement (currently rated as 30 percent disabling); status 
post total left knee replacement (currently rated as 30 percent 
disabling); low back syndrome with degenerative joint disease and 
left side radiculopathy (currently rated as 20 percent 
disabling); diabetes mellitus type II with erectile dysfunction 
(currently rated as 20 percent disabling); bilateral high 
frequency hearing loss (noncompensably disabling); and gout 
(noncompensably disabling).  His combined schedular evaluation is 
80 percent from March 28, 2006, 100 percent from December 18, 
2007, and 90 percent from February 1, 2009.

In this case, the Veteran alleges that his multiple service-
connected disabilities preclude him from obtaining and 
maintaining gainful employment.  He has reported, among other 
things, that he has diabetic retinopathy, that has been having 
laser treatments, and that he has some "dry eye" that blurs his 
vision and makes it impossible for him to read for more than just 
a few minutes.

In July 2010, the Veteran underwent a VA general medical 
examination for purposes of assessing the impact of his service-
connected disabilities on his ability to secure and follow a 
substantially gainful occupation.  In an August 2010 addendum 
report, the examiner concluded, in effect, that the Veteran was 
capable of sedentary employment.  No substantive rationale was 
offered for that conclusion, however.  Nor was any explanation 
provided as to why, based on the same fund of information, the 
examiner had previously concluded, in a July 2010 report, that 
there was "insufficient information to determine any impact [the 
Veteran's] current [diabetic retinopathy] may have on [his] 
employment."

Once VA has provided a VA examination, it is required to provide 
an adequate one, regardless of whether it was legally obligated 
to provide an examination in the first place.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  A medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  

As the Board finds the August 2010 opinion inadequate due to 
missing or confusing rationale, a new examination and medical 
opinion-based on full review of the record and supported by 
stated rationale-is needed to fairly resolve the Veteran's 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo a 
general medical examination by an appropriate physician-with 
appropriate tests, studies, and consultations, including an eye 
examination, if necessary-at a VA medical facility.  The Veteran 
is hereby notified that failure to report to any scheduled 
examination, without good cause, shall result in denial of the 
claim for TDIU (which is a claim for increase).  See 38 C.F.R. 
§ 3.655(b) (2010).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  If the Veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) of 
the date and time of the examination sent to him by the pertinent 
medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should obtain and 
associate with the claims file all outstanding pertinent records.  

The claims file currently includes records from the VA Community 
Based Outpatient Clinic (CBOC) in New London, Connecticut, dated 
from November 2003 to February 2006, from November 2006 to 
October 2007, and from October 2008 to September 2009.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the above-noted facility all 
outstanding records of VA evaluation and/or treatment of the 
Veteran's service-connected disabilities, to include any such 
records dated between February 2006 and November 2006, between 
October 2007 and October 2008, and after September 2009.  The RO 
should follow the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

The RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2010) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should specifically request that 
the Veteran provide authorization for it to obtain any 
outstanding private medical records, including those from any 
private physician(s) who have treated him for diabetic 
retinopathy, as referenced in the July 2010 VA examination 
report.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  As indicated, the RO's adjudication of this claim must 
include consideration of all pertinent evidence added to the 
claims file since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the New 
London VA CBOC all outstanding pertinent 
records of evaluation and/or treatment of 
the Veteran's service-connected 
disabilities, to include any such records 
dated between February 2006 and November 
2006, between October 2007 and October 
2008, and after September 2009.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should furnish to the Veteran 
and his representative a letter requesting 
that the Veteran provide information and, 
if necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.  The RO should 
specifically request that the Veteran 
provide authorization for it to obtain 
any outstanding private medical 
records, including those from any 
private physician(s) who have treated 
him for diabetic retinopathy, as 
referenced in the July 2010 VA 
examination report .

The RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified-to include records of 
private treatment for diabetic 
retinopathy-following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo a general medical examination by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history 
and assertions.  

All appropriate tests, studies, and 
consultations-to include an eye 
examination, if necessary-should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether-without regard to 
nonservice-connected disability or 
advancing age-it is at least as likely 
as not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
service-connected disabilities alone 
render him unable to obtain or retain 
substantially gainful employment.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination and/or testing, the 
RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) 
of the date and time of the appointment(s) 
sent to him by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all evidence (to particularly 
include all that added to the claims file 
since the RO's last adjudication of the 
claim) and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

